Citation Nr: 1208652	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  00-20 693	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979 and from January 1981 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran appeared at the RO and testified before a member of the Board in April 2003.  In November 2003, the Board remanded the claim for further development.  The Veteran appeared before the undersigned Veterans Law Judge via videoconference in April 2009.  In June 2009 and July 2011, the Board again remanded the claim for further development.  

The Board notes the issue of whether an overpayment in the calculated amount of $2,082.50, or any part thereof, was properly created based on a decision to reduce the Veteran's disability compensation due to incarceration following conviction for a felony, and the issue of a contested claim for apportionment of the Veteran's benefits will be addressed in separate decisions. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is unfortunately necessary before a decision on the merits of the claim can be promulgated.

This case involves three issues which are addressed by the Board in three separate decisions.  The claims were previously remanded in July 2011.  The issue of a contested claim for an apportionment of the Veteran's benefits was developed in accordance with a July 2011 Board remand which consisted of scheduling the contesting claimant for a hearing before the Board.  That hearing was accomplished in October 2011 and did not address the Veteran's other issues on appeal.  However, following the hearing, the issue of an increased rating for a right wrist disability was not developed in accordance with the July 2011 remand directives.  Therefore, the Board must once again remand this issue in order to accomplish the directives of the July 2011 remand.   

The Veteran's claim was remanded in December 2009 to obtain a VA examination to assess the current severity of the Veteran's service-connected right wrist disability.  The Veteran was scheduled for a VA examination for which he failed to report.  However, the Board, in July 2011, determined that the letter notifying the Veteran of the examination was sent to an incorrect address and the claim was thereafter remanded for additional development in July 2011.  

Specifically, the Veteran was advised in a letter dated in November 2009 that he was scheduled for a VA examination at the North Little Rock, Arkansas VA Medical Center (VAMC) in December 2009.  The letter was sent to an address in Malvern, Arkansas.  The VAMC indicated that the Veteran failed to report for the December 2009 VA examination.  

A review of the claims file reveals that the November 2009 letter was sent to an incorrect address.  The Veteran's VA outpatient treatment reports show that he was a part of the Healthcare for Homeless Veterans (HCHV) Program and was living in Veterans Affairs Supportive Housing (VASH) in North Little Rock, Arkansas.  The same address in North Little Rock, Arkansas was listed in the VA outpatient treatment reports dated from November 2009 through June 2010.  Consequently, as it appears that the Veteran did not receive notice of the December 2009 VA examination, another examination should be scheduled and the Veteran should be supplied notice at his current address of record in VA housing in North Little Rock, Arkansas which is contained in the VA outpatient treatment reports.    

VA treatment reports dated through July 2010 are associated with the claims file.  Any VA outpatient treatment reports dated since July 2010 should be obtained and associated with the claims file.  

The Veteran has provided testimony on the issue of entitlement to an increased rating for a right wrist disability at a hearing before the Veterans Law Judge listed on this decision below in April 2009 and he also provided testimony at a hearing before a different Veterans Law Judge in April 2003.  Where testimony has been given before two different Veterans Law Judges, a panel decision of not less than three members of the Board must be issued.  38 U.S.C.A. § 7102 (West 2002).  The Veterans Law Judge to whom a hearing is assigned shall conduct any hearing before the Board in connection with that proceeding and the Veterans Law Judges who conduct the hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2011).  The Board must provide the claimant to an opportunity for a hearing before every member of the three-member panel who will ultimately decide his appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011); 38 U.S.C. §§ 7102, 7107 (West 2002); 38 C.F.R. § 20.707 (2011).  Consequently, as the Veteran has provided testimony before only two Board Members, he must be provided the opportunity for a hearing before a third Board Member who will sit on the panel to adjudicate his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated since July 2010.

2.  Schedule the Veteran for a VA orthopedic examination.  Confirm the Veteran's address and provide notice to the Veteran at the VASH North Little Rock, Arkansas address listed in his VA outpatient treatment reports unless a more recent address is verified.  The examiner should review the claims file and note that review in the examination report.  All necessary tests, including x-rays if indicated, should be conducted.  The examiner should:  (a) identify all residuals attributable to the Veteran's service-connected right wrist fracture; (b) state whether any ankylosis of the wrist is present; (c) conduct range of motion testing of the right wrist, to include dorsiflexion and palmar flexion; (d) identify any pain, weakened movement, excess fatigability, or incoordination on movement of the right wrist; (e) note any additional range of motion loss due to pain on use, weakened movement, excess fatigability, or incoordination; and (f) describe any other limitation of function.  The examiner must provide a rationale for all opinions and conclusions reached.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

4.  Then, schedule the Veteran for a hearing before a member of the Board.  Provide the Veteran and his representative with notice of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


